Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11-17-20 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues on page 8: “the cited references, considered alone or in combination, do not disclose or suggest generating a camouflage pattern having an element generated from a point cloud with all visible surfaces of the element in focus”. A subsequent search has discovered that Dillon and Maloney teach the argued elements. Applicant also asserts on page 8: “The 3D model of Fortner is not captured from an actual object, and cannot represent an actual object.” and page 9 “the present invention are directed to infinitely layered camouflage generated by using 3D point clouds of real objects”. Firstly, Applicant does not claim “real objects” as argued, but only a “first element”. Secondly, Fortner (para. 12) explicitly teaches physical objects as a “source for environmental elements” such as “trees, branches, leaves, rocks…” All other arguments are based on dependency. See new rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-8, 11, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortner (US 20150116321 A1) in view of Dillon (US 20110316978 A1) in view of Maloney (US 20120069197 A1).
Regarding claim 1, Fortner teaches a method of making a camouflage pattern (abstract), said method comprising: receiving a three-dimensional (3D) model of a first element (e.g. three dimensional structure and surface of environmental elements, physical objects and solid shapes utilizing three dimensional modeling- para. 12); 
Fortner fails to teach wherein the 3D model is a point cloud representative of the first element or a wire mesh of the first element generated form the point cloud.
In the same field of 3D modeling, Dillon teaches wherein the 3D model is a point cloud representative of the first element or a wire mesh of the first element generated form the point cloud (e.g. The 3D point cloud can be presented in a user display in any one of a variety of formats. For example, the 3D point cloud can be presented as a wire-mesh surface. The wire-mesh surface is typically created by rendering a line connecting each 3D point with adjacent 3D points in the point cloud- para. 5 and 21). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D modeling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fortner with the features of 3D point clouds and wire mesh as taught by Dillon. The motivation would have been to improve the ability to properly interpret the displayed 3D data (para. 4).
Fortner as modified by Dillon fails to teach all visible surfaces of the 3D model of the first element are in focus; and the background is an infinite background.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fortner as modified by Dillon with the features of infinity focus and backgrounds as taught by Maloney. The motivation would have been to increase the resolution of the entire photographic scene (para. 26).
Regarding claim 2, see the rejection of claim 1 above. Fortner as modified by Dillon and Maloney further teaches printing the rendered view of the scene on a dip transfer film, a fabric, or a vinyl wrap (e.g. The specific method of image transfer may 
Regarding claim 4, see the rejection of claim 1 above. Fortner as modified by Dillon and Maloney further teaches wherein rendering the view of the scene comprises rendering the visible surfaces of the 3D model of the first element with a depth of field exceeding a depth of the 3D model of the first element (e.g. rendered three dimensional objects placed continuously throughout the rendered image at various depths- Fortner: para. 11-12).
Regarding claim 5, see the rejection of claim 1 above. Fortner as modified by Dillon and Maloney further teaches receiving a 3D model of a second element, wherein: the background is a 3D background; said combining comprises placing the 3D model of the first element and the 3D model of the second element within the 3D background to create the scene; and said rendering a view of the scene comprises rendering the view of the scene in a two-dimensional (2D) output format, wherein the rendered view of the scene in the 2D output format is the camouflage pattern (The limitations of claim 5 simply repeat the steps of claim 1 with a second element. It’s obvious to one skilled to repeat the steps with a different image). One of ordinary skill in the art could have a reasonable expectation of success to add a second element to the steps of claim 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fortner as modified by Dillon and Maloney with the features of a second element. The motivation would have been it’s obvious to one skilled to repeat the steps of claim 1 with a different image.
Regarding claim 6, see the rejection of claim 1 above. Fortner as modified by Dillon and Maloney further teaches calculating a wire mesh capturing a point cloud representative of the first element (Dillon: para. 5 and 21).
Regarding claim 7, see the rejection of claim 1 above. Fortner as modified by Dillon and Maloney fails to explicitly teach capturing a point cloud representative of the first element using a shadowless capture system; and calculating a wire mesh of the first element from the captured point cloud. However, Examiner takes OFFICIAL NOTICE that shadowless imaging systems are extremely well known and have been used for decades (See Yonggen CN 106052816 A; and Zamoyski US 5778258 A). Therefore, using a shadowless imaging system to create a point cloud and mesh would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.

Regarding claim 8, see the rejection of claim 1 above. Fortner as modified by Dillon and Maloney fails to explicitly teach wherein receiving the 3D model of the first element comprises capturing surfaces of the first element that do not appear in the camouflage pattern. This claim describes culling, which is a well-known 3D editing method to create depth. Fortner describes 3D models with varying levels of depth which implies culling. Examiner takes OFFICIAL NOTICE that culling is/are extremely well known and have been used for decades in the 3D modeling art. Therefore, culling would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (See US 20080079719 to Woo; Sang-oak and US 20040017385 to Cosman, Michael A. et al.).
Claim(s) 11 recite(s) similar limitations as claim(s) 1 above, but in object form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Fortner teaches an object to carry out the invention (para. 15).
Regarding claim 13, see the rejection of claim 11 above. Fortner as modified by Dillon and Maloney further teaches wherein the object is a dip transfer film, fabric, or vinyl wrap (e.g. The specific method of image transfer may vary depending on the substrate to which the image is to be transferred. Methods in use in the art include silk screening, ink jet printing, digital fabric printing, engraving, heat transfer papers, dye sublimation, wet transfer process, wet transfer plate method, etc. Some methods of image transfer include an image transfer medium where the image is printed, and then transferred to a substrate- Fortner: para. 46). Since the claim states “or”, only one condition needs to be met.
Regarding claim 15, see the rejection of claim 11 above. Fortner as modified by Dillon and Maloney further teaches wherein the camouflage pattern further comprises a plurality of elements and every visible surface of each of the plurality of elements at every depth of each element is in focus (e.g. to reflect the true nature of the photographic scene used as the camouflage pattern, multiple pictures must be taken from the same exact viewpoint focusing on the various layers of the scene. This must be done due to the fact that the camera lense can only focus on particular objects. Also multiple shots of the same scene can be taken with close-ups on particular objects usually in the foreground to increase the resolution of the entire photographic scene. This adjustment must be made because the camera can't focus like the human or animal eye (Fortner: para. 26); and taking multiple photographs of the same scene from the same exact spot focusing on different parts of the photographic scene to add clarity to the images, enhance depth, and reach desired color palate (Fortner: abstract)).
Claim 16 recites similar limitations as claim 11 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 11 is incorporated herein. Furthermore, Maloney teaches a computer and is therefore implied a storage medium is used (para. 82).
Claim 17 recites similar limitations as claim 12 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 12 is incorporated herein. Furthermore, Maloney teaches a computer and is therefore implied a storage medium is used (para. 82).
Regarding claim 18, see the rejection of claim 16 above. Fortner as modified by Dillon and Maloney further teaches wherein the camouflage pattern further comprises a plurality of elements and every visible surface of each of the plurality of elements at every depth of each element is in focus (Fortner: para. 26 and abstract) when the camouflage pattern is repeated (Maloney: para. 10).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortner (US 20150116321 A1) in view of Dillon (US 20110316978 A1) in view of Maloney (US 20120069197 A1) as applied to claim 1 above, in view of Lafone (US 20150154745 A1).
Regarding claim 10, see the rejection of claim 1 above. As can be seen above, Fortner as modified by Dillon and Maloney teaches all the limitations of claim 10 except wherein the background is a 3D background having infinite depth.
In the same field of 3D imaging, Lafone wherein the background is a 3D background having infinite depth (e.g. pixels that do not correspond to a structure may be indicated by a null or zero depth value or an infinite depth value- para. 21). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fortner as modified by Dillon and Maloney with the features of infinite depth as taught by Lafone. The motivation would have been to help focus on foreground elements in the image.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortner (US 20150116321 A1) in view of Dillon (US 20110316978 A1) in view of Maloney (US 20120069197 A1) as applied to claim 11 above, in view of Davison (US 5652963 A).
Regarding claim 14, see the rejection of claim 11 above. Fortner as modified by Dillon and Maloney further teaches wherein the camouflage pattern is repeated on the object (Maloney: para. 10), but fails to teach the camouflage pattern has an irregular outline.
In the same field of camouflage, Davison teaches the camouflage pattern has an irregular outline (e.g. an irregular and/or broken outline and is covered with an irregular or random color pattern in certain earth tones or colors sometimes found in the environment (col. 1, ll. 10-32)). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems camouflage patterns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fortner as modified by Dillon and Maloney with the features of irregular outlines as taught by Davison. The motivation would have been is more difficult to ascertain the presence of an object (col. 1, ll. 16-18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613